Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/25/2021 is acknowledged. While it was indicated that claims 1-20 were generic, it is noted that claims 8, 11, 15, and 19 are directed toward non-elected species B. Because species A was elected, claims 8, 11, 15, and 19 are hereby withdrawn.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 315, described as “shear bolt” in paragraph 32, line 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “346” has been used to designate both a torsion spring and a lower surface of the shoe in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 32, line 6 sets forth “shear bolt 315” which does not appear in the drawings
Paragraph 39, line 8 sets forth “a torsion spring 346” and line 9 sets forth “a lower surface 346.” The reference number should only be used for one component, 
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 lines 1-2 reads “the stomping shoe further comprises” and should read “the stomping shoe assembly further comprises”
Claim 20 lines 1-2 reads “the stomping shoe further comprises” and should read “the stomping shoe assembly further comprises”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially planar" used in claim 1 line 3 and claim 17 line 17 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner has interpreted the term to mean that the substantially planar component lies in at least one plane. 
Claims 9, 16, 17, and 20 set forth “a planar stalk cutter”. It is not clear from the claim what the term “planar” means. Additionally, it is not clear if the components described by this term are to lie in the same plane as the “substantially planar” components set forth in independent claims 1 and 17. It is suggested that applicant amends to include and define a plane to which the term refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Holman (US 20160066504 A1).

Regarding claim 1, Holman discloses a stomping shoe assembly (10) for an agricultural harvester header comprising: 
a stomping shoe (shoe plate 18) having: 
a substantially planar proximal end (20) for connecting to an agricultural harvester header, and 
a curved distal end (curved section 22) for engaging crop; and 
a stalk cutter (the assembly comprising discs 70, 72, 74, 76 and bracket 24) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

Regarding claim 2, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter has a cross-sectional profile curve that substantially matches a cross-sectional profile curve of the stomping shoe (see Fig. 5, 70 and 22 are both substantially curved).

Regarding claim 3, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is pivotable relative to the stomping shoe (paragraph 31: disc 70 rotates on axle 62).

Regarding claim 4, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is pivotably connected to the stomping shoe (paragraph 31: disc 70 rotates on axle 62).

Regarding claim 5, Holman discloses the stomping shoe assembly of claim 1, further comprising a mount (pivot mount 13) for attaching to the agricultural harvester header, and wherein the stomping shoe is pivotably connected to the mount.

Regarding claim 6, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe includes a slot (78) sized to allow the passage of the stalk cutter therethrough.

Regarding claim 7, Holman discloses the stomping shoe assembly of claim 6, wherein the stalk cutter is mounted within the slot (paragraph 31, lines 5-7).

Regarding claim 9, Holman discloses the stomping shoe assembly of claim 8, wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header).

Regarding claim 10, Holman discloses the stomping shoe assembly of claim 8, wherein the stalk cutter further comprises a plurality of through holes substantially about its mid-portion for receiving a fastener (see Fig. 6, each disc has a hole through its center).

Regarding claim 12, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises a rib (56) extending along a longitudinal length of the stomping shoe, and wherein the rib includes a through hole about its mid-portion for receiving a fastener (58).

Regarding claim 13, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (see Fig. 2-6, the discs extend though the shoe, and inherently change position during rotation about 62).

Regarding claim 14, Holman discloses the stomping shoe assembly of claim 6, wherein the stalk cutter includes a stop (24) at a distal end thereof adapted for contacting the curved distal end of the stomping shoe to prevent overtravel of the stalk cutter through the slot.

Regarding claim 16, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises: 
a rib (56) extending along a longitudinal length of the stomping shoe, wherein the rib includes a through hole about its mid-portion; and 
a slot (78) sized to allow the passage of the stalk cutter therethrough; and 
wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header) further comprising: 
a curved distal end (the cutting discs are circular/curved) for engaging crop, and 
a plurality of through holes (see Fig. 6, each disc has a hole through its center) substantially about its mid-portion; and 


Regarding claim 17, Holman discloses a header for an agricultural harvester (paragraph 4 lines 1-4) comprising: 
a chassis configured to mount to a forward end of the agricultural harvester (paragraph 4 lines 4-6); 
a row unit mounted to the chassis for processing crop; and 
a stomping shoe assembly (10) mounted to the chassis, the stomping shoe assembly comprising: 
a stomping shoe (18) having: 
a substantially planar proximal end (20) connected to the chassis, and 
a curved distal end (22) for engaging crop; and  
a stalk cutter (the assembly comprising discs 70, 72, 74, 76 and bracket 24) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

Regarding claim 18, Holman discloses the header of claim 17, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (see Fig. 2-6, the discs extend though the shoe, and inherently change position during rotation about 62).

Regarding claim 20, Holman discloses the header of claim 17, wherein the stomping shoe further comprises: 

a slot (78) sized to allow the passage of the stalk cutter therethrough; and 
wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header) further comprising: 
a curved distal end (the cutting discs are circular/curved) for engaging crop, and a plurality of through holes (see Fig. 6, each disc has a hole through its center) substantially about its mid-portion; and 
wherein the stalk cutter is pivotably connected (paragraph 31: disc 70 rotates on axle 62) to the stomping shoe by a fastener (58) engaging the through hole on the rib and the through hole on the stalk cutter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/M.I.R./Examiner, Art Unit 3671